motion, (DE # 100), (which the government filed before defendant withdrew the § 2255 motion)

are pending. Along with a copy of this order, the Clerk is also DIRECTED to serve defendant

with copies of the government’s motion to dismiss and memorandum in support, (DE ## 100,

101). Defendant shall file any response to the motion to dismiss within 30 days of the date this

order is filed. Defendant is warned if he fails to respond, the court may grant the

government’s motion and dismiss his § 2255 motion.

       This 22 May 2019.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                2
